[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                      JUNE 14, 2011
                                            No. 10-14079               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                           D.C. Docket No. 8:10-cr-00143-SDM-EAJ-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

JOSE ANTONIO URIAS-SALAZAR,
a.k.a. Jose Urias-Salazar,
a.k.a. Hugo Luna-Urias,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 14, 2011)

Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Appellant, Jose Urias-Salazar, pled guilty to three counts of a six-count

indictment: Counts Two and Three, transporting illegal aliens, in violation of 8

U.S.C. §§ 1324(a)(1)(A)(ii) and (B)(i), and Count Four, an illegal alien found to

be unlawfully in the United States after deportation, in violation of 8 U.S.C. §

1326(a). The district court sentenced appellant to concurrent prison terms of 36

months on Counts Two and Three and a concurrent prison term of 24 months on

Count Four. He appeals his sentences on Counts Two and Three, which constitute

a variance above the Guidelines sentencing range of 18 to 24 months, as

procedurally and substantively unreasonable. The sentences are substantively

unreasonable, he says, because the variance the court imposed is greater than the

variances imposed in other circuits and therefore unreasonably disparate. We

affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). In determining reasonableness, we “evaluate whether the

sentence imposed by the district court fails to achieve the purposes of sentencing

as stated in [18 U.S.C. §] 3553(a).” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). We conduct a two-step review, first ensuring that the sentence is

procedurally reasonable, and then examining whether the sentence is

substantively reasonable in light of the totality of the circumstances and the §
3553(a) factors. Gall, 552 U.S. at 51, 128 S.Ct. at 597. The § 3553(a) purposes

include the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment, deter criminal conduct, protect the public from the

defendant’s future criminal conduct, and provide the defendant with needed

training or treatment. 18 U.S.C. § 3553(a)(2). In imposing a particular sentence,

the court must also consider the nature and circumstances of the offense, the

history and characteristics of the defendant, the kinds of sentences available, the

applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      When considering the difference between a particular sentence and

sentences imposed for similar crimes, we are not persuaded by bare numbers

without context. United States v. Campbell, 491 F.3d 1306, 1317 (11th Cir.

2007). In Campbell, we considered a challenge by the former mayor of Atlanta to

his sentences for tax fraud. Id. at 1308-09. Rejecting Campbell’s argument that

“statistics . . . indicate that Campbell’s sentences greatly exceed the average

sentences imposed upon those convicted of tax crimes,” we explained that “the

statistics Campbell cites are bare numbers without context and, therefore, do not

persuade us that his sentences are unreasonable.” Id. at 1317.

                                           3
      A sentence is procedurally reasonable if the district court properly

calculated the Guidelines sentencing range, treated the Guidelines as advisory,

considered the § 3553(a) factors, did not rely on clearly erroneous facts, and

adequately explained the sentence imposed. Gall, 552 U.S. at 51, 128 S.Ct. at

597. The district court’s acknowledgment that it has considered the § 3553(a)

factors and the parties’ arguments is sufficient, and the court ordinarily does not

need to “state on the record that it has explicitly considered each of the § 3553(a)

factors or to discuss each of the § 3553(a) factors.” Talley, 431 F.3d at 786.

      With regard to substantive reasonableness, “[t]he district court has wide

discretion to decide whether the section 3553(a) factors justify a variance,”

United States v. Rodriguez, 628 F.3d 1258, 1264 (11th Cir. 2010), cert. denied,

(U.S. Apr. 25, 2011) (No. 10-9689), such as the variance the court imposed on

Counts Two and Three here. “[T]he justification [must] be ‘sufficiently

compelling to support the degree of the variance.’” United States v. Irey, 612 F.3d

1160, 1196 (11th Cir. 2010), cert. denied, (U.S. Apr. 4, 2011) (No. 10-727).

(citation omitted). Although a sentence should not be greater than necessary to

meet the sentencing goals of § 3553(a), focusing solely on this requirement is

problematic. Id. at 1197. “The requirement is not merely that a sentencing court

when handing down a sentence be stingy enough to avoid one that is too long, but

                                          4
also that it be generous enough to avoid one that is too short.” Id. We set aside a

sentence only if “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

      Appellants 36-months’ sentences are reasonable. The Sentencing

Commission sentencing statistics appellant gave the district court in an effort to

show that the upward 12- months’ variance the court fashioned here is

unreasonable are bare numbers without context. In particular, appellant did not

elaborate on the facts of the cases in which the judges of the Middle District of

Florida imposed upward variances. Although he argues that the district court

failed to adequately explain the sentences, the record is clear that the court did

provide an adequate explanation for the upward variance. Finally, the sentences

reflect the sentencing goals of § 3553(a).

      AFFIRMED.




                                             5